DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-19 of prior U.S. Patent No. 10,486,164. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,486,164. Although the claims at issue are not identical, they are not patentably distinct from each other as the instant claims are merely a broader version of the patented claims and Applicant has ample rationale to seek broader claim coverage.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the feed chute".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 1-6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillie et al. (“Gillie”)(US 2,854,136).
Gillie (fig. 1-3) teaches a separator for separating and recovering materials from a waste stream, the separator comprising: 
(re: claim 1) a source of the waste stream (near 11);
a cyclone having an impeller (conical chamber near 2, 3 with impellers near 9, 24),
 a feed chute (near 11), and
 an inlet (near 8, 12) for accepting media, wherein the cyclone has a top section and a conical bottom section, the inlet is within the conical bottom section, and the waste stream enters the cyclone through the feed chute, the impeller rotates in a first direction about an axis in the cyclone (col. 3, ln. 24+);
 a source of media having a specific gravity between 1.1 and 3.0, wherein the media enters the conical bottom section through the inlet as a flow of media or a pulsating flow of the media, and the source of media is in fluid connection to the cyclone through the inlet generating an upward flow within the cyclone (col. 3, ln. 45-col. 4, ln. 8 teaching that media input through upwardly angled inputs near 12 creates a rising current and specific gravity conditions of approximately 1.35 to assist in sorting waste stream);
 a first discharge passage (near 13) for a collecting a light fraction; and
 a second discharge passage (near 19) for collecting a heavy fraction;  
(re: claim 2)  wherein the separator is operatively connected to a dewatering device (21);
(re: claim 3)  wherein the dewatering device is a dewatering screen (Id);
(re: claim 4)  wherein the dewatering device is a dewatering conveyor, a screw conveyor or bucket elevator (Id. wherein screen surface can also be regarded as a conveyor);

(re: claim 8) wherein the media has dirt, sand, glass fines, ferrous fines and combinations thereof (fig. 1);  
 (re: claim 10)  wherein the media is pulsed with an air-over-water chamber (fig. 2 showing air pipe near 22; col. 4, ln. 48+ teaching intermittent agitation via air).
(re: claims 11-13)  The claimed method steps are performed in the normal operation of the device cited above

Gillie (fig. 1-3) also teaches a separator for separating and recovering materials from a waste stream, the separator comprising:
(re: claim 5)  a source of the waste stream (near 11);
a cyclone having an impeller and an inlet for accepting media, wherein the cyclone has cylindrical top section and a conical bottom section, the inlet is within the conical bottom section (conical chamber near 2, 3 with impellers near 9, 24 and a media input near 12),
a feed chute (near 11),  is connected to the cylindrical top section, and the waste stream enters the cyclone through the feed chute, the impeller rotates in a first direction about an axis in the cyclone; 
a source of media having a specific gravity between 1.1 and 3.0, wherein the media enters the conical bottom section through the inlet as a flow of media or a pulsating flow of the media, and the source of media is in fluid connection to the cyclone through the inlet generating an upward flow within the cyclone (col. 3, ln. 45-col. 4, ln. 8 teaching that media input through upwardly angled inputs near 12 creates a rising current and specific gravity conditions of approximately 1.35 to assist in sorting waste stream);
 a first discharge passage (near 13) for a collecting a light fraction; and
a second discharge passage (near 19) for collecting a heavy fraction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillie et al. (“Gillie”)(US 2,854,136) in view of Olivier (US 6,024,226).
Gillie as set forth above teaches all that is claimed except for expressly teaching
 (re: claims 9, 14) wherein the media has a specific gravity of about 1.6 SG or higher;
(re: claim 15)  wherein the material is a shredded or size reduced solid waste or waste stream;
(re: claim 16)  wherein the waste stream is automobile shredder residue;
(re: claim 17)  wherein the waste stream is a heterogeneous mixture of particulate solids comprises compacted, shredded or size-reduced municipal waste;
(re: claim 18)  wherein the waste stream is heterogeneous mixture of particulate solids comprising compacted, shredded or size-reduced construction/demolition waste;
(re: claim 19)  wherein the waste stream is heterogeneous mixture of particulate solids comprising compacted, shredded or size-reduced incinerator.
Olivier, however, teaches that it is well-known to apply the specific gravity separation techniques to a variety of waste streams and that adjusting the specific gravity of the media improves the separation of different waste types (col. 3-4 teaching application to automobile, industrial, commercial, construction, demolition waste streams and use of media between 1.0-1.7 and up to 3.5).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 23, 2021